Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or *253about March 17, 1997, which denied defendant’s motion to change venue from New York County to Essex County, unanimously affirmed, without costs.
We agree with the IAS Court that defendant failed to satisfy his burden of showing that a change of venue would promote the convenience of material witnesses. Further, most of plaintiffs treating physicians live or work in New York County (see, Schneeweiss v Pelkey, 138 AD2d 271, 272), where plaintiffs reside.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.